DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-09-2021.
Applicant’s election without traverse of the invention of claims 16-27 and 30 in the reply filed on 11-09-2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 25, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (EP2460907) in view of CN204918749, with its machine language translation, hereafter referred to as ‘749).
Claim 16: Adachi teaches an optical elements holder device for a coating station , comprising, as shown in figure 1: a sheet carrier 10 having holes 24 (abstract) and are shown to be presenting a shape of a dome or a part of a dome as they are aligned in figure 1 [0020]; and elastic blocking means 26 fixed to the sheet carrier associated with each hole and configured to block a block piece carrying a lens blank to hold the lens blank in a predetermined position for coating [0022].  Adachi only shows one such elastic blocking means per hole.
	 ‘749 also teaches a substrate holder for a coating station [0002], where the substrates are similarly positioned in holes of a dome shaped carrier and is held in the correct alignment by elastic blocking parts 8 [0009] which it shows in figure 5 are regularly distributed around the circumference of the hole.  It further teaches that by using multiple fixing parts, specifically 3-8 such fixing parts it increases the reliability of properly fixing the substrate to the holder [0019].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use at least 3 elastic fixing parts around the circumference of the hole, as taught by ‘749 in the apparatus of Adachi in order to increase the reliability of fixing the lens blank to the holder (claim 16).
Claim 17: As discussed above, ‘749 shows that the elastic blocking parts 8 [0009] which it shows in figure 5 are regularly distributed around the circumference of the hole.  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to regularly distribute the elastic blocking parts around the hole, because that is what the prior art shows doing and doing so would produce no more than predictable results.
Claim 25: Adachi, teaches that the elastic blocking means includes, as shown in figures 4-5, elastic inwardly bent cutouts tongues configured to cooperate with a backside of the block piece and to fix the latter in a centered position with respect to the associated hole [0022] and further teaches that the elastic fixing parts can include as shown in figure 2, shows the perimeter of the holes include a cylindrical component aligned with the hole, that is an integral part of the sheet carrier.  However, it does not specifically teach making it from metal or show that it is a cylinder that is attached to form the required shape.
However, ‘749 teaches, as shown in figure 3, the holding device including a “ring” 7, which is cylindrical, centered on the hole, and is removably attached via pivot shafts [0044].  ‘749 further teaches making the holder from metal components [0005].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a metallic cylindrical component centered on the hole as the holder, since the prior art teaches making the structure from such a metal cylinder and doing so would produce no more than predictable results and furthermore to make it integral to the sheet carrier, as shown by Adachi, which is structurally indistinguishable from it having been welded to the sheet carrier and from which additionally, it is readily apparent for the parts to have been welded together.
Claim 27: Adachi in view of ‘749 further teaches that the optical elements holder device according to claim 16 is integrated into a coating station for optical elements [0015].
Claim 30: Adachi teaches that the elastic contacts can be made from an elastically deformable material, so the material is elastic [0022].
	
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (EP2460907) in view of CN204918749, with its machine language translation, hereafter referred to as ‘749) in view of Jiang (US 20080051017).
Adachi does not particularly teach including an elastic o-ring in the elastic blocking means.
Jiang is also directed towards blocking optical elements so they can be processed [0002] and it further teaches including an elastic o-ring as part of the blocking structure to help hold the lens in place as it is being pressed [0036]. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an elastic o-ring as a elastic blocking means int eh optical element holder device of Adachi, since it was another elastic blocking means known to the art to be suitable for contact with lenses to hold them in place for processing and doing so would produce no more than predictable results (claim 18).
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (EP2460907) in view of CN204918749, with its machine language translation, hereafter referred to as ‘749) in view of Jiang (US 20080051017), further in view of Etzkorn (US 5154943).
Claim 19: Jiang does not teach what the o-ring is made from, so it does not specifically teach making it from fluoroelastomer.
Etzkorn is directed towards apparatuses for depositing films on optical substrates (col 1, lines 5-13) and further teaches using o-rings to mount such substrates to work holders, but it further teaches using fluoeoelastomers to aid in doing so, and specifically teaches using fluoroelastomers allows the substrates to be processed at higher temperatures than other organic materials (col 6, lines 32-50).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use fluoroelastomer material for the o-rings used in Adachi in view of ‘749 in view of Jiang, since it was a known material for such mounting o-rings and in order to further be able to operate the holder at higher temperatures than other o-ring materials would allow (claim 19). 
	Claim 20: see the previous discussion for claim 25 above, the optical elements holder has a ring housing (which is annular) and is disposed in a hole of the sheet carrier.  Since it does not specifically teach including an o-ring, it does not specifically teach where to place one.  However, Jiang shows that the O-ring is housed in an annular ring housing of a holder device in order for the substrate to be placed on top of it to hold the substrate [0033-0034].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to place the O-ring is housed in an annular ring housing of the optical element holder device, the annular ring housing being disposed in a hole, since that is where it could operate to be pressed and thus hold the substrate as disclosed by Jiang and doing so would produce no more than predictable results.
Claim 21: see the previous discussion for claim 25.
Claim 22: see the previous discussion for claim 25.  Since ‘749 shows the ring as detachably fixed, specifically exemplified as using a screw connector to do so [0011].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the annular ring housing detachably fixed to the sheet carrier because the prior art teaches using such a configuration and doing so would produce no more than predictable results.
Claim 23: ‘749 only exemplifies using a screw connector as the fastening means of the ring housing into the sheet carrier [0011], but it also teaches using metal spring wires (clips) as known fastening means [0015].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the annular ring housing presents clipping fastening means for clipping the annular ring housing into a hole of the sheet carrier, since clipping fastening means were also known fastening means to the prior art and doing so would produce no more than predictable results (claim 23).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (EP2460907) in view of CN204918749, with its machine language translation, hereafter referred to as ‘749) in view of Jiang (US 20080051017), in view of Etzkorn (US 5154943), further in view of Zaiser (US 20050168691).
Adachi does not specifically teach using an alignment bar with the lenses to hold them for processing.  However, Zaiser is also directed towards ways to hold lenses for processing (abstract), but it further teaches, as shown in figure 6, the cylindrical cavity of a holding device with an alignment bar (transverse web) 3 configured to cooperate with a transverse central groove on a backside of a block piece [0030], and it teaches that using such structures allows the lens to be correctly correctly aligned in the holder without an additional step of aligment since that function is provided by the cooperation of the groove and bar [0018].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to the annular ring housing presents an alignment bar configured to cooperate with a transverse central groove on a backside of the block piece as taught by Zaiser in order to be able to desirably align the lens in the optical elements holder device without additional alignment steps.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (EP2460907) in view of CN204918749, with its machine language translation, hereafter referred to as ‘749) further in view of Zaiser (US 20050168691).
Adachi does not specifically teach using an alignment bar with the lenses to hold them for processing.  However, Zaiser is also directed towards ways to hold lenses for processing (abstract), but it further teaches, as shown in figure 6, the cylindrical cavity of a holding device with an alignment bar (transverse web) 3 configured to cooperate with a transverse central groove on a backside of a block piece [0030], and it teaches that using such structures allows the lens to be correctly correctly aligned in the holder without an additional step of aligment since that function is provided by the cooperation of the groove and bar [0018].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to the annular ring housing presents an alignment bar configured to cooperate with a transverse central groove on a backside of the block piece as taught by Zaiser in order to be able to desirably align the lens in the optical elements holder device without additional alignment steps.

Response to Arguments
Applicant's arguments filed 05-24-2022 have been fully considered but they are not persuasive. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific standardized round shapes of the block piece and how the lenses are non-standardized in shape with varying sizes and non-circular edge perimeter, and that the lens blank is not in direct contact with the elastic blocking means) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  ‘907 has block pieces 25D and 29 which are used to carry the lens blank by having the elastic portion block it by pressing on it to hold it in the correct location.
Applicant argues that an exemplary round shaped block piece allows non-standardized lenses to be held in the holder device, but that is not currently required by the claims.  The examiner notes that 

Regarding dependent claim 18, applicant argues that the o-ring isn’t specifically stated to be elastic, however, all materials are somewhat elastic and o-rings especially need that elastic property in order to create the seal that Jiang describes.
Regarding claim 20, the specific additional relationships between the o-ring and the block piece described in the specification are not recited in the claim.
Regarding claim 23, Applicant's argues that the disclosure of ‘749 is not straightforward, but does not say how the combination is specifically wrong for claim 23.
Regarding claim 24, applicant argues that Zaiser does not teach having a transverse central groove on a backside of the block piece, however, Zaiser was applied to teach mounting the lens blank on such a block piece that has such a groove.
Regarding claim 30, applicant argues that the spring being elastically deformable does not mean that the spring material is elastic, however, that is not the case.  All materials are somewhat elastic, and springs specifically utilize that elasticity in order to operate as intended.
Conclusion
No current claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712